
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket ID FEMA-2011-0002; Internal Agency Docket No. FEMA-B-1227] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1% annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this proposed rule is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or to show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings. 
        
        
          DATES:
          Comments are to be submitted on or before February 13, 2012. 
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community is available for inspection at the community's map repository. The respective addresses are listed in the table below. 

          You may submit comments, identified by Docket No. FEMA-B-1227, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 

        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and also are used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in those buildings. 
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
             42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
               
              
                Flooding source(s) 
                Location of referenced elevation ** 
                * Elevation in feet (NGVD) 
                  + Elevation in feet 
                  (NAVD) 
                  # Depth in feet above ground
                  
                    ⁁ Elevation in 
                  meters (MSL) 
                
                Effective 
                Modified 
                Communities affected
              
              
                
                  Isabella County, Michigan (All Jurisdictions)
                
              
              
                Blanchard Mill Pond 
                Entire shoreline 
                None 
                +912 
                Township of Rolland. 
              
              
                Camelot Lake 
                Entire shoreline 
                None 
                +706 
                Township of Chippewa. 
              
              
                Coldwater Lake 
                Entire shoreline within community 
                None 
                +866 
                Township of Nottawa, Township of Sherman. 
              
              
                Halls Lake 
                Entire shoreline 
                None 
                +994 
                Township of Broomfield. 
              
              
                Indian Lake 
                Entire shoreline 
                None 
                +886 
                Township of Vernon. 
              
              
                Lake Manitonka 
                Entire shoreline within community (downstream of North Brinton Road) 
                None 
                +936 
                Township of Sherman. 
              
              
                Lake Manitonka 
                Entire shoreline within community (upstream of North Brinton Road) 
                None 
                +941 
                Township of Coldwater, Township of Sherman. 
              
              
                Lake Windaga 
                Entire shoreline within community 
                None 
                +924 
                Township of Coldwater, Township of Sherman. 
              
              
                Lake of the Hills 
                Entire shoreline within community 
                None 
                +894 
                Township of Nottawa, Township of Sherman. 
              
              
                Littlefield Lake 
                Entire shoreline 
                None 
                +911 
                Township of Gilmore. 
              
              
                Scott Lake Drain 
                Entire shoreline within community 
                None 
                +892 
                Saginaw Chippewa Tribe, Township of Nottawa. 
              
              
                Stevenson Lake 
                Entire shoreline 
                None 
                +850 
                Township of Vernon. 
              
              
                Weidman Mill Pond 
                Entire shoreline within community 
                None 
                +887 
                Saginaw Chippewa Tribe, Township of Nottawa, Township of Sherman.
              
              
                Woodruff Lake 
                Entire shoreline within community 
                None 
                +913 
                Township of Broomfield, Township of Deerfield. 
              
              
                * National Geodetic Vertical Datum.+ North American Vertical Datum.
                  # Depth in feet above ground.
                  ⁁ Mean Sea Level, rounded to the nearest 0.1 meter. 
                
              
              
              
                
                  ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Saginaw Chippewa Tribe
                
              
              
                Maps are available for inspection at the Office of the Tribal Clerk, Saginaw Chippewa Indian Tribe, 7070 East Broadway Street, Mount Pleasant, MI 48858.
              
              
              
                
                
                  Township of Broomfield
                
              
              
                Maps are available for inspection at the Broomfield Township Hall, 2889 South Rolland Road, Remus, MI 49340.
              
              
              
                
                  Township of Chippewa
                
              
              
                Maps are available for inspection at the Chippewa Township Hall, 11084 East Pickard Road, Mount Pleasant, MI 48858.
              
              
              
                
                  Township of Coldwater
                
              
              
                Maps are available for inspection at 8328 West Beck Road, Lake, MI 48632.
              
              
              
                
                  Township of Deerfield
                
              
              
                Maps are available for inspection at the Deerfield Township Hall, 3032 South Winn Road, Mount Pleasant, MI 48858.
              
              
              
                
                  Township of Gilmore
                
              
              
                Maps are available for inspection at the Gilmore Township Hall, 1998 West Stevenson Lake Road, Farwell, MI 48622.
              
              
              
                
                  Township of Nottawa
                
              
              
                Maps are available for inspection at the Nottawa Township Hall, 3024 West Weidman Road, Weidman, MI 48893.
              
              
              
                
                  Township of Rolland
                
              
              
                Maps are available for inspection at 524 Cedar Street, Blanchard, MI 49310.
              
              
              
                
                  Township of Sherman
                
              
              
                Maps are available for inspection at the Sherman Township Hall, 3550 North Rolland Road, Weidman, MI 48893.
              
              
              
                
                  Township of Vernon
                
              
              
                Maps are available for inspection at the Vernon Township Hall, 10877 North Lincoln Road, Clare, MI 48617.
              
              
                
                  Washoe County, Nevada, and Incorporated Areas
                
              
              
                211 Creek 
                Approximately 400 feet downstream of U.S. Route 395 
                None 
                +5039 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.42 mile upstream of Union Pacific Railroad 
                None 
                +5513 
              
              
                6015 Creek 
                At the upstream side of the West Copperfield Creek confluence 
                None 
                +5166 
                City of Reno. 
              
              
                 
                Approximately 1,500 feet upstream of the West Copperfield Creek confluence 
                None 
                +5252 
              
              
                6634 Creek 
                Approximately 1.11 miles downstream of Union Pacific Railroad 
                None 
                +5068 
                City of Reno. 
              
              
                 
                Approximately 0.47 mile upstream of Union Pacific Railroad 
                None 
                +5473 
              
              
                Copperfield Creek 
                Approximately 1,600 feet downstream of the West Copperfield Creek confluence 
                None 
                +5040 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.92 mile upstream of U.S. Route 395 (southbound on-ramp) 
                None 
                +5295 
              
              
                Evans Creek 
                Approximately 1,700 feet upstream of Lakeside Drive 
                None 
                +4682 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.52 mile upstream of Evans Creek Drive 
                None 
                +5070 
              
              
                Fat Creek 
                Approximately 460 feet downstream of U.S. Route 395 
                None 
                +5040 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.62 mile upstream of Frontage Road 
                None 
                +5086 
              
              
                Flat Creek 
                Approximately 975 feet downstream of the Flat Creek Split confluence 
                None 
                +5043 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.58 mile upstream of the Flat Creek Split confluence 
                None 
                +5177 
              
              
                Flat Creek Split 
                Approximately 50 feet upstream of Frontage Road 
                None 
                +5043 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 130 feet downstream of the Flat Creek confluence 
                None 
                +5052 
              
              
                North Evans Creek 
                Approximately 160 feet downstream of the Evans Creek confluence 
                None 
                +4900 
                Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.74 mile upstream of the Evans Creek confluence 
                None 
                +5094 
              
              
                
                Short Creek 
                Approximately 1,500 feet downstream of U.S. Route 395 
                None 
                +5039 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                 
                Approximately 0.61 mile upstream of Frontage Road 
                None 
                +5153 
              
              
                West Copperfield Creek 
                Approximately 1,000 feet downstream of Frontage Road 
                None 
                +5060 
                City of Reno, Unincorporated Areas of Washoe County. 
              
              
                  
                Approximately 1.01 miles upstream of Frontage Road 
                None 
                +5259 
              
              
                * National Geodetic Vertical Datum.+ North American Vertical Datum.
                  # Depth in feet above ground.
                  
                    ⁁ Mean Sea Level, rounded to the nearest 0.1 meter. 
                
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472. 
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Reno
                
              
              
                Maps are available for inspection at the City Hall Annex, 450 Sinclair Street, Reno, NV 89501.
              
              
              
                
                  Unincorporated Areas of Washoe County
                
              
              
                Maps are available for inspection at the Washoe County Administration Building, 1001 East 9th Street, Reno, NV 89512.
              
            
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”) 
            
          
          
            Dated: October 28, 2011. 
            David L. Miller, 
            Associate Administrator, Federal Insurance and Mitigation Administration, Department of Homeland Security, Federal Emergency Management Agency. 
          
        
      
      [FR Doc. 2011-29203 Filed 11-10-11; 8:45 am] 
      BILLING CODE 9110-12-P 
    
  